Case: 22-60143        Document: 00516572198             Page: 1      Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                                     United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                            FILED
                                                                                     December 8, 2022
                                       No. 22-60143                                    Lyle W. Cayce
                                                                                            Clerk

   Angela Tate; Darshaun Young; Dena Myers,

                                                                   Plaintiffs—Appellees,

                                            versus

   Total Foot Care, at its various locations if operating
   as Total Foot Care,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                       for the Southern District of Mississippi
                                USDC No. 2:19-CV-63


   Before Wiener, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*
         AFFIRMED. The evidence in support of the jury verdict is not
   insufficient and no reversible error of law appears. See 5th Cir. R. 47.6;
   5th Cir. R. 28.2.2 (“Every assertion in briefs regarding matter in the
   record must be supported by a reference to the page number of the original




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60143     Document: 00516572198          Page: 2   Date Filed: 12/08/2022




                                   No. 22-60143


   record, whether in paper or electronic form, where the matter is found using
   the record citation form as directed by the Clerk of Court.”).




                                         2